Exhibit 10.26.2

CONFIDENTIAL PORTIONS OF THIS DOCUMENT

HAVE BEEN REDACTED AND FILED SEPARATELY WITH THE

 SECURITIES AND EXCHANGE COMMISSION

AMENDMENT NO. 2 TO LICENSING AGREEMENT

This Amendment No. 2 (“Amendment No. 2) to Licensing Agreement is made as of
2002, December 10th by and between MedQuist Inc. (“MedQuist”), a New Jersey
corporation with its principal place of business at Five Greentree Centre, Suit
311, Marlton, NJ 08053, acting on its own behalf and on behalf of its wholly
owned subsidiaries (direct and indirect) and Philips Speech Processing GmbH
(“Philips”), an Austrian corporation, with its registered place of business at
Computerstrasse 6, 1101 Vienna, Austria (MedQuist and Philips, each a “Party”
and, collectively, the “Parties”).

WITNESSETH

WHEREAS, the Parties entered into a Licensing Agreement, dated as of May 22,
2000, as amended by Amendment No. 1 of January 2002 (as amended, the “Licensing
Agreement”) relating to the integration and use of certain Philips speech
recognition technology into MedQuist business; and

WHEREAS, the Parties desire to amend the Licensing Agreement by modifying the
pricing and fees and expanding the license to include additional applications
subject to the terms and conditions of this Amendment No. 2;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

Section.                                                     Definitions.

(i)                                    Unless otherwise defined in this
Amendment No. 2, capitalized terms used in this Amendment No. 2 shall have the
meanings given to them in the Licensing Agreement.

The following definitions are added to Section 1 of the Licensing Agreement:

(ii)                                 Service Bureau Services as defined in
Amendment No. 1 will be further defined as:

“Service Bureau Services including Correction Services,” where the correction
activity is part of the Service and is done by MedQuist; and “ASP with Speech
Recognition,” where MedQuist does not do the Correction.

(iii)                              “In-house solution” is the total software
solution including Speech Recognition software that helps customers to increase
the efficiency of the document creation process. Currently MedQuist sells XXXX
and YYYYY as the in-house solution for Radiology. As part of this Amendment No.
2, Philips shall develop an “In-house” solution (iii) that is functionally
equivalent to those products.


--------------------------------------------------------------------------------




 

(iv)                             “In house licenses business” is the business
model where MedQuist sells and implements the in-house solution with the
integrated Licensed Product within the IT environment of Customer.

(v)                                “Transfer Price” is the price for a product
or service to be paid by MedQuist to Philips.

Schedule D - Pricing

The first paragraph of Schedule D to Amendment No. 1 is hereby deleted and
replaced with the following:

(i)                                    All License fees shall be based on a per
payroll line basis. A payroll line is defined as 65 black/white characters. From
and after December 1, 2002, the license fees for the Licensed Product will be as
follows:

·                                          Service Bureau Service including
Correction Services:

·                                          For 2002, the lines fee will be free
of charge, and Philips acknowledges that it shall not be entitled to payment for
the invoice of $231,000 previously submitted.

·                                          For 2003, the lines fee will be free
of charge under the  express condition that MedQuist, related to providing 
Service Bureau Services with Correction Services, achieves  its forecast of
lines going through its New Transcription Platform (“NTP”) using automated
speech recognition (“ASR”).

·                                          If MedQuist does not meet its
forecast, then MedQuist will pay $1,056,000. Payment will be made at end of the
year 2003.

·                                          For 2004 the same is valid as in
2003. Therefore, if the forecast amount is not met, MedQuist will pay Philips at
the end of 2004 the amount of $3,600,000.

·                                          If, in 2003 or in 2004, MedQuist does
not meet its forecasted lines, then right of first refusal as said in section 2
of Amendment No. 1 and related to Service Bureau Service including Correction
Services, will be cancelled.

·                                          For 2005 and thereafter, a line fee
of [***] is agreed for all lines.

·                                          The foregoing is subject to the
Licensed Product scaling and functioning as part of the NTP in a commercially
viable manner at the volume levels set forth in the above contemplated
forecasts. If scaling issues inhibit MedQuist’s ability to achieve the
forecasts, the parties will negotiate in good faith to reach a mutually
acceptable compromise.

--------------------------------------------------------------------------------

***  Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission

2


--------------------------------------------------------------------------------




 

·                                          ASP with Speech Recognition:

·                                          For 2003 and 2004 the line fee will
be [***] per line. In 2005, the line fee will be [***] for all lines.

·                                          MedQuist has the right to provide
promotional pricing to any client for up to 90 days for ASP with Speech
Recognition services. During this time, MedQuist will not be subject to paying
Philips a minimum line rate. Instead, for clients receiving promotional pricing,
MedQuist will pay Philips 50% of the revenues that it collects as a result of
ASP with Speech Recognition. The promotional period for any specific client
should not exceed 90-days without Phillips’ approval.

·                                          “In house licenses business”:

·                                          Philips will, in cooperation with
MedQuist and Philips Medical Systems, develop a Philips in-house solution for
the Radiology business based on the requirements and specifications of MedQuist.

·                                          Delivery of this in-house solution is
planned in Q4 2003.  Upon signing of this Agreement, MedQuist and Philips will
work in good faith to establish reasonable terms and conditions of a development
agreement (“Development Agreement”) including milestones, deliverables and other
customary terms and conditions for the in-house radiology solution and a payment
schedule for any amounts due after the signing of this Agreement.

·                                          MedQuist will pay Philips $1.2M in
2003 in installments based upon the delivery by Philips on jointly agreed
milestones.

·                                          On signing of this Agreement,
MedQuist will pay Philips 35% of that amount. The balance shall be payable as
agreed upon in the Development Agreement.

·                                          Until the Philips In-house solution
(the replacement for [***]) is available, the Philips Speech engine will be for
free under the express condition that it is bundled with [***]. (This special
arrangement does NOT apply to any other vendor solutions.). For every user
license, MedQuist will pay upfront per quarter, the Quarterly maintenance of
$73.50 per user.

·                                          Upon delivery of the Philips In-house
solution, MedQuist gets exclusivity for distribution only for this solution in
North America for 1 (one) year after the product is commercially usable. The
exclusivity will be reviewed annually based on business results (meeting the
forecast) in that year. If the exclusivity is cancelled

--------------------------------------------------------------------------------

***  Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission

3


--------------------------------------------------------------------------------




 

within 36 months after a commercially usable product is delivered, then Philips
will pay to MedQuist (as liquidated damages for loss of exclusivity and not as a
penalty) an early termination fee equal to US $33,333.33 for each month
remaining in the 36 month term after the effective date of termination. By way
of example, if Philips terminates the exclusivity at the end of 24 months after
delivery, then Philips will pay a termination fee equal to 12 times US
$33,333.33.

·                                          Transfer Price of the “In-house
solution” needs to be agreed, and it is hereby agreed that this will be lower
than the Transfer Price of [***] including a Speech Recognition engine.

The Fees do not include sales, use, excise and similar taxes, or the cost of
shipping or insurance, for which MedQuist is responsible.

All charges for additional services shall be on commercial terms and conditions
that are reasonably acceptable to both parties.

All dollar amounts specified in this agreement are US dollars.

 

PHILIPS SPEECH PROCESSING GmbH

 

MedQuist Inc.

 

 

 

 

 

 

By:

/s/ Marcel Wassink

 

By:

/s/ Ethan H. Cohen

Name: Marcel Wassink

 

Name: Ethan H. Cohen

Title: Managing Director

 

Title: EVP & CTO

PSP SRS

 

 

 

--------------------------------------------------------------------------------

***  Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission

 

4


--------------------------------------------------------------------------------